                                                            Case 3:20-cv-00293-LRH-CLB Document 20 Filed 08/04/20 Page 1 of 2



                                                        1    William E. Peterson
                                                             Nevada Bar No. 1528
                                                        2    Patrick G. Byrne
                                                             Nevada Bar No. 7636
                                                        3    Janine C. Prupas
                                                             Nevada Bar No. 9156
                                                        4    SNELL & WILMER L.L.P.
                                                             50 West Liberty Street, Suite 510
                                                        5    Reno, Nevada 89501-1961
                                                             Telephone: (775) 785-5440
                                                        6    Facsimile: (775) 785-5441
                                                             Email: wpeterson@swlaw.com
                                                        7            pbyrne@swlaw.com
                                                                     jprupas@swlaw.com
                                                        8
                                                             Attorneys for Defendant A.F. Ferguson & Company,
                                                        9    erroneously sued herein as PWR Ferguson
                                                       10                                UNITED STATES DISTRICT COURT

                                                       11                                         DISTRICT OF NEVADA

                                                       12
                   50 WEST LIBERTY STREET, SUITE 510




                                                             ELKO BROADBAND LTD.,
          Wilmer




                                                       13                                                         Case No.: 3:20-cv-00293-LRH-CLB
                         RENO, NEVADA 89501




                                                                                     Plaintiff,
                             LAW OFFICES


                              (775) 785-5440




                                                       14                                                         STIPULATION AND ORDER FOR
Snell &L.L.P.




                                                             vs.                                                  STAY OF DISCOVERY
                                                       15
                                                             HAIDERMOTA BNR, LAWYERS AND
                                                       16    COUNSEL WITH OFFICES IN
                                                             ISLAMABAD, ISLAMIC REPUBLIC OF
                                                       17    PAKISTAN, PWR FERGUSON AN
                                                             ACCOUNTING FIRM WITH OFFICES IN
                                                       18    ISLAMIC REPUBLIC OF PAKISTAN,
                                                       19                            Defendants.
                                                       20

                                                       21             The Parties in the above-captioned case attended the Court’s case management conference
                                                       22   on August 3, 2020. During the conference, the Parties and the Court discussed staying discovery
                                                       23   in this case given Defendant Haidermota’s Motion to Dismiss for lack of personal jurisdiction,
                                                       24   inappropriateness of venue, and forum non conveniens (Doc. No. 4), Defendant Ferguson’s
                                                       25   Motion to Dismiss for lack of personal jurisdiction (Doc. No. 6 ), the complex discovery issues,
                                                       26   and the ongoing pandemic. The Parties further met and conferred on these issues and stipulate
                                                       27   and agree to stay all discovery pending the Court’s decisions on Defendants’ Motions (Doc. Nos.
                                                       28   4 and 6), save and except any discovery required by the Court for its decision on the Motions.


                                                            4828-5092-2181
                                                            Case 3:20-cv-00293-LRH-CLB Document 20 Filed 08/04/20 Page 2 of 2



                                                        1   The Parties will further meet and confer no later than 10 days after the Court’s decisions on both
                                                        2   Motions to discuss any ongoing discovery issues, including extending any discovery deadlines, if
                                                        3   necessary.
                                                        4
                                                            DATED: August 3, 2020
                                                        5

                                                        6       PARSONS BEHLE & LATIMER                        NEAHUSAN LAW

                                                        7
                                                                     V0LFKDHO(.HDO\
                                                                By: ________________________________      By: V6HDQ1HDXVDQ
                                                        8           Michael R. Kealy, NV Bar No. 971          Sean Neausan, NV Bar No. 11224
                                                                    Zachary S. Shea, NV Bar No. 15094         Attorney for Plaintiff
                                                        9
                                                                    Attorneys for Defendant HaidermotaBNR
                                                       10

                                                       11
                                                               SNELL & WILMER, L.L.P.
                                                       12
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer




                                                       13           V-DQLQH&3UXSDV
                         RENO, NEVADA 89501




                                                                By: _____________________________
                             LAW OFFICES

                              (775) 785-5440




                                                       14           William E. Peterson, NV Bar No. 1528
Snell &L.L.P.




                                                                    Patrick G. Byrne, NV Bar No. 7626
                                                       15           Janine C. Prupas, NV Bar No. 9156
                                                                    Attorneys for Defendant A.F. Ferguson
                                                       16

                                                       17             IT IS SO ORDERED.
                                                       18                                                         _______________________________
                                                                                                                  U.S. MAGISTRATE JUDGE
                                                       19

                                                       20                                                                   August 4, 2020.
                                                                                                                  DATED: _______________________
                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                            -2-
                                                            4828-5092-2181
